Exhibit 10.19
EMPLOYMENT, CONFIDENTIALITY, AND NONCOMPETE AGREEMENT
This Employment, Confidentiality, and Noncompete Agreement (“Agreement”) is made
and entered into this 17th day of July, 1998, by and among Ferrell Companies,
Inc., a Kansas corporation (“FCI”), Ferrellgas, Inc., a Delaware corporation
(“FGI”; FCI and FGI are jointly and severally referred to herein as the
“Company” or the “Companies”, as the context so requires), James E. Ferrell (the
“Executive”) and LaSalle National Bank, not in its corporate capacity, but
solely as Trustee (“Trustee”) of the Ferrell Companies Inc. Employee Stock
Ownership Trust.
WHEREAS, the James E. Ferrell Revocable Trust, an affiliate of Executive, has
made $40,000,000 subordinated loan to FCI pursuant to a Subordinated Note
Purchase Agreement dated as of the date hereof (the “Subordinated Loan”).
WHEREAS, FGI is a wholly-owned subsidiary of FCI and serves as the general
partner of Ferrellgas Partners, L.P., a Delaware limited partnership
(“Ferrellgas Partners”) and Ferrellgas, L.P., a Delaware limited partnership
(“Ferrellgas”, and referred to herein collectively with Ferrellgas Partners as
the “Partnerships”), which are engaged primarily in the retail sale,
distribution and marketing of propane (the “Business”).
WHEREAS, the Companies, through the Partnerships, conduct the Business
throughout the United States.
WHEREAS, the Companies, through the Partnerships, have expended a great deal of
time, money, and effort to develop and maintain proprietary Confidential
Information (as defined below) which, if misused or disclosed, could be harmful
to the Business.
WHEREAS, the success of the Companies depends to a substantial extent upon the
protection of the Confidential Information and customer goodwill by all of their
employees and the employees of the Partnerships.
WHEREAS, the Executive desires to be employed, and to continue to be employed,
by the Companies as Chairman of the Board of the Companies.
WHEREAS, the Executive desires to be eligible for other opportunities within the
Companies and/or compensation increases which otherwise would not be available
to the Executive and to be given access to Confidential Information of the
Companies and the Partnerships which is necessary for the Executive to perform
his duties, but which the Companies would not make available to the Executive
but for the Executive’s signing and agreeing to abide by the terms of this
Agreement as a condition of the Executive’s employment and continued employment
with the Companies.

 

 



--------------------------------------------------------------------------------



 



WHEREAS, the Executive recognizes and acknowledges that the Executive’s position
with the Companies has provided and/or will continue to provide the Executive
with access to Confidential Information of the Companies and the Partnerships.
WHEREAS, the Companies compensate their employees to, among other things,
develop and preserve goodwill with their customers on each respective Company’s
behalf and business information for each respective Company’s ownership and use.
NOW, THEREFORE, in consideration of the compensation and other benefits of the
Executive’s employment by the Companies and the recitals, mutual covenants and
agreements hereinafter set forth, the Executive and the Companies agree as
follows:
1. Term. The Executive is hereby employed by the Companies, and the Executive
hereby accepts such employment upon the terms and conditions set forth herein.
The Executive’s term of employment under this Agreement shall be for a period of
five (5) years, commencing on July 17, 1998 (the “Initial Period”), and shall
continue for a period through and including July 17, 2003, unless earlier
terminated pursuant to the terms and conditions of this Agreement.
Notwithstanding anything herein to the contrary, this Agreement and the term of
employment shall be automatically renewed for one year successive periods
following the Initial Period (the “Successive Period” and together with the
Initial Period, the “Employment Period”), until notice of either party’s desire
that the Agreement not be renewed for a Successive Period is given by such party
on or prior to March 31 of the year in which the next Successive Period shall
commence, in which case, subject to Sections 8, 9 and 10, Executives employment
under this Agreement shall terminate upon the expiration of the Initial Period
or current Successive Period, as the case may be; provided, however, that except
as provided in Section 9 (a) the Companies may not terminate any Successive
Period for such time as any amount is due under the FCI Subordinated Notes from
Ferrell Companies, Inc., a Kansas corporation, to the Executive or his designee
dated as of July 17, 1998.
2. Duties and Responsibilities. During the Employment Period the Executive
shall, on a non-exclusive basis, perform the duties and responsibilities
customarily incident to the position of Chairman of the Board of the Companies
(“Chairman”) and as are consistent with the each Company’s Bylaws, as now
existing or hereafter amended. The duties and responsibilities of the Executive
shall include, but not be limited to, the following:
(a) chairing the Board of Director meetings for the Companies;
(b) serving as an ex-officio member of the Senior Management Committee of the
Companies;
(c) providing strategic advice and insights related to the industry and the
operations and development of the Business, as well as acquisition
opportunities, to the Chief Executive Officer of the Companies;
(d) interviewing and providing feedback to the Chief Executive Officer of the
Companies regarding candidates for senior management positions;

 

2



--------------------------------------------------------------------------------



 



(e) performing periodic visits to the Companies’ district offices at which time
advice is provided to area managers and senior field managers, consistent with
past practices, and providing feedback to the Chief Executive Officer of the
Companies regarding such matters;
(f) meeting on a regular basis with the Chief Executive Officer of the Companies
to provide insight, consultation, guidance, and direction related to the
operation and development of the Companies;
(g) materially participating in company wide meetings, consistent with past
practices;
(h) migrate the role of Chief Operating Officer-Houston as soon as practicable
following the date hereof, but in any event no later than July 17, 1999;
(i) assisting in the re-application of FGI’s membership to the National Propane
Gas Association;
(j) maintaining PERC board membership until such membership is transferred to
another senior officer of FGI, which transfer shall occur as soon as practicable
following the date hereof, but in any event no later than July 15, 2003;
(k) attempting to facilitate the transfer of board membership on the Propane
Vehicle Counsel to another senior officer of FGI, as soon as practicable
following the date hereof, but in any event no later than July 17, 2003;
(l) maintaining membership with the World LPG Association as a representative of
FGI, until such membership is transferred to another senior officer of FGI, as
soon as practicable following the date hereof, but in any event no later than
July 17, 2003;
(m) actively participating in the maintenance and development of appropriate and
amicable lender, debtholder, and equity holder relationships; and
(n) such other senior management activities as may be agreed to in writing by
the parties from time to time.
3. Performance of Services. During the Employment Period, the Executive agrees
to dedicate a reasonably sufficient amount of time per year (which the parties
estimate to equate to approximately 1,000 hours) to the accomplishment of his
duties and responsibilities and to perform the duties and responsibilities in a
diligent, trustworthy, loyal, business-like and efficient manner. The Executive
agrees to follow and act in accordance with all of the Companies’ rules,
policies, and procedures.

 

3



--------------------------------------------------------------------------------



 



4. Compensation.
(a) Salary. During the Employment Period, the Companies shall pay the Executive
as compensation for his services a monthly base salary of not less than ten
thousand dollars ($10,000), payable in accordance with the Companies’ usual
practices. The Executive’s base salary shall be eligible for review and increase
consistent with practices of the Companies in effect from time to time during
the Employment Period, but shall not be reduced. The Executive shall be eligible
to participate in such perquisites as may from time to time be awarded to the
Executive by the Companies payable at such times and in such amounts as the
Companies, in their sole discretion, may determine; provided, however, that such
perquisites so awarded are no less favorable to Executive than similar
perquisites awarded to other members of the Companies’ senior management.
(b) Personal Service Bonus. As an additional inducement, the Executive shall be
entitled to receive a bonus (the “Incentive Bonus”) payable by the Companies on
the later of: (i) the date the Executive’s employment under this Agreement
terminates (for any reason; (the “Employment Termination Date”);(ii) the date
that all indebtedness under the Subordinated Loan has been paid in full (the
“Subordinated Loan Payment Date”); or (iii) the Incentive Bonus is permitted to
be paid pursuant to the covenants, terms and conditions of any financing
documents applicable to FCI (the “Bonus Payment Date”). The amount of the
Incentive Bonus shall be equal to .005 of the increase in the equity value of
FCI from July 31, 1998 (as determined by an appraisal by the financial advisor
to the trustee of the ESOT (the “Appraiser”)) to and including the date of the
most recent appraisal conducted by the Appraiser prior to the earlier of:
(y) the Employment Termination Date; or (z) the Subordinated Loan Payment Date.
5. Benefit Plans. During the Employment Period and as otherwise provided herein,
the Executive shall be entitled to participate in any and all employee welfare
and health benefit plans (including, but not limited to life insurance, health
and medical, dental, and disability plans) and other employee benefit plans
(including but not limited to the Companies’ 401(k) plan and qualified pension
plans) established by the Companies from time to time for the benefit of
executive employees of the Companies; provided, however, that nothing herein
shall entitle the Executive to participate in any Company employee stock
ownership plan or any equity board incentive compensatoin plan of the Company
and its affiliates. Such employee benefit plans in which the Executive shall be
entitled to participate on the date hereof shall include those listed on
Schedule 5 hereof. The Executive shall be required to comply with the conditions
attendant to coverage by such plans and shall comply with and, except as
otherwise provided herein, shall be entitled to benefits only in accordance with
the terms and conditions of such plans as they may be amended from time to time.
Nothing herein contained shall be construed as requiring the Companies to
establish or continue any particular benefit plan in discharge of their
obligations under this Agreement.

 

4



--------------------------------------------------------------------------------



 



6. Other Benefits.
(a) During the Employment Period, the Executive shall be entitled to such other
employment benefits extended or provided to other key executives of the
Companies, including, but not limited to, payment or reimbursement of all
business expenses incurred by the Executive in the performance of his duties and
other job related activities set forth in this Agreement or subsequently agreed
to by the parties and in the promotion of the Business in accordance with the
Companies’ customary policies and procedures. The Executive shall submit to the
Companies periodic statements of all expenses so incurred. Subject to such
audits as the Companies may deem necessary, the Companies shall reimburse the
Executive the full amount of any such expenses advanced by him in the ordinary
course of business.
(b) During the Employment Period the Companies shall provide the Executive with
office space and administrative support services consistent with past practices.
(c) The Executive shall be entitled to reimbursement of reasonable expenses
incurred by Executive in connection with the negotiation of this Agreement,
which shall be paid to Executive upon submission to the Companies of proper
vouchers evidencing such expenses and the purposes for which the same were
incurred.
(d) The Board of Directors of the Companies may, in their sole discretion,
approve additional benefits to be offered to the Executive at such time as they
deem appropriate.
7. Deductions from Salary and Benefits. The Companies shall withhold from any
compensation or benefits payable to the Executive all customary federal, state,
local and other withholdings, including, without limitation, federal and state
withholding taxes, social security taxes and state disability insurance.
8. Death or Disability.
(a) In the event of the death or termination of employment due to permanent
disability of the Executive during the Employment Period, (i) all sums payable
to the Executive under this Agreement through the end of the second month
following the month in which such event occurs, (ii) all amounts earned by the
Executive but not taken at the time of the termination of employment, and
(iii) a cash, lump-sum amount equal to three (3) times the greater of (X) 125%
of the then current base salary, or (Y) the average compensation paid for the
prior three (3) fiscal years, shall be paid to the Executive or the Executive’s
estate or guardian, as the case may be, as soon as practicable after the death
occurs or permanent disability is determined. In addition, if such termination
occurs after the third month of the Companies’ then fiscal year, sums payable to
the Executive shall include a pro rata portion of any amounts to which the
Executive would have otherwise been entitled for the year in which such event
occurs under any Company perquisite to which Executive is a participant. For
purposes of calculating any bonus as applicable pursuant to Section 6(d), to be
paid to the Executive pursuant to this Section 8(a), the Executive shall be
entitled to the payment of any bonus normally calculated with reference to a
future period based upon a percentage of the amount paid for such item in the
previous fiscal year; such percentage to be calculated by dividing the number of
days of his employment during the Companies’ then current fiscal year by the
number 365.

 

5



--------------------------------------------------------------------------------



 



(b) For purposes of this Agreement, “permanent disability” means the impairment
of Executive’s physical or mental health which makes the performance of duties
impractical or impossible as evidenced by the certification of Executive’s
doctor.
9. Termination by the Companies.
(a) The Executive’s duties and responsibilities under this Agreement may be
terminated by the Companies for good Cause, subject to the provisions of this
Section 9(a), upon at least sixty (60) calendar days’ (“Notice Period”) written
notice (“Notice”) to the Executive of their intent to terminate Executive’s
employment. The Notice shall specify the particulars of such Cause and shall
afford the Executive an opportunity to discuss the particulars of such Cause
with the Board of Directors of FCI and to cure such Cause to the reasonable
satisfaction of the Board of Directors of FCI during the Notice Period. If such
Cause shall not be cured accordingly, Executive’s employment shall terminate
upon expiration of the Notice Period and no compensation shall be due him beyond
the date of such termination (other than pursuant to pension or other plans
which by their terms provide payments beyond the date of termination in such
circumstances). For purposes of this Agreement “Cause” means: (i) the conviction
of Executive by a court of competent jurisdiction of, or entry of a plea of nolo
contendere with respect to, a felony or any other crime, which other crime
involves fraud, dishonesty or moral turpitude which interferes with the
performance of Executive’s duties, responsibilities or obligations under this
Agreement; (ii) fraud or embezzlement related to either of the Companies on the
part of Executive; (iii) Executive’s chronic abuse of or dependency on alcohol
or drugs (illicit or otherwise) which materially interferes with the performance
of Executive’s duties, responsibilities or obligations under this Agreement;
(iv) the material breach by Executive of Sections 15, 16 or 17 hereof, except as
permitted pursuant to Section 11 hereof; (v) any act of moral turpitude or
willful misconduct by Executive which (A) results in personal enrichment of
Executive at the expense of the Companies, or (B) may have a material adverse
impact on the Business or reputation of the Companies; (vi) gross and willful
neglect of material duties and responsibilities of the Executive pursuant
hereto, or an intentional violation of a material term of this Agreement;
(vii) any material violation of any statutory or common law fiduciary duty of
Executive to FCI or FGI; or (viii) failure by Executive to comply with a
material Company policy, as reasonably determined by the Board of Directors of
FCI.
(b) While the parties agree that the Companies may not terminate the Executive’s
duties and responsibilities under this Agreement except as provided in
Section 9(a), if such duties and responsibilities are involuntarily terminated
by the Companies for any reason other than for good Cause as noted in
Section 9(a), the Companies shall pay Executive the payments and provide him the
benefits specified in Section 8(a) hereof.

 

6



--------------------------------------------------------------------------------



 



10. Termination by the Executive. The Executive may terminate his employment
under this Agreement upon at least sixty (60) calendar days’ (“Executive Notice
Period”) written notice (“Executive Notice”) to the Companies of such
termination:
(a) without Cause, upon expiration of the Executive Notice Period, in which
event no compensation shall be due him beyond the date of such termination
(other than pursuant to pension or other plans which by their terms provide
payment beyond the date of termination); and
(b) for Executive Cause. The Executive Notice shall specify the particulars of
such Executive Cause and during the Executive Notice Period the Executive shall
afford the Board of Directors of FCI an opportunity to discuss the particulars
of such Executive Cause with the Executive and to cure such Executive Cause to
the satisfaction of the Executive during the Executive Notice Period. If such
Executive Cause shall not be cured accordingly, Executive’s employment shall
terminate upon expiration of the Executive Notice Period. In all events,
Executive shall be paid all compensation and provided all benefits due him
during the Executive Notice Period (and thereafter under Section 8(a)).
“Executive Cause” means any of the following to which the Executive does not
agree: (i) assignment to the Executive of duties or responsibilities, or the
material diminution of duties or responsibilities, that are inconsistent with
his position, duties, responsibilities or status as they exist at the
commencement of the term of this Agreement; (ii) material change in the
reporting responsibilities of the Executive; provided, however, that
notwithstanding the effect of changes on the Board under Section 11 hereof,
changes in the identity of persons on the Board shall not be considered a change
in reporting responsibilities for purposes of this Section; or (iii) withdrawal
from the Executive of his title as Chairman or a material breach of any
provision of this Agreement by the Companies.
11. Effect of Certain Terminations; Change in Control. If (a) any Company or
Partnership merges with or is consolidated into another corporation or other
entity not theretofore affiliated with any Company or Partnership (i.e.,
controlled by, controlling or under common control with the Companies or the
Partnerships, as applicable) and the Company or Partnership so merging or
consolidating is not the surviving entity pursuant to such merger or
consolidation, or if all or substantially all of the assets of any Company or
Partnership are acquired by another corporation or other entity not theretofore
affiliated with either Company or Partnership in a single transaction or a
series of related transactions, or if more than a majority of the Board of
Directors of either Company changes within a 12-month period, or if FGI is no
longer the general partner of the Partnerships, or if either Company registures
a class of equity securities under the Securities Exchange Act of 1934 (all such
events being referred to herein as “Change in Control”), and (b) within eighteen
(18) months after any such Change in Control the Executive’s employment under
this Agreement is terminated, then upon such termination or occurence: (i) the
Companies shall pay the Executive a cash, lump-sum termination benefit not later
than thirty (30) calendar days after such termination equal to three (3) times
the greatest of 125% of (A) his then current base salary, (B) the average
compensation (base salary plus bonuses, if any) paid for the prior three
(3) fiscal years prior to such termination, or (C) the total compensation
remaining for the Initial

 

7



--------------------------------------------------------------------------------



 



Period, if such Change of Control occurs during the Initial Period, or for the
Successive Period, if such occurs during any Successive Period, (ii) the
Companies shall pay the Executive any other amounts earned but unpaid, (iii) if
such termination occurs after the third month of the Companies’ then current
fiscal year, the Companies shall pay the Executive a pro rata portion (such
proration shall be on the basis that the number of months of his employment
during the Companies’ then current fiscal year bears to the number 12,
considering the month of termination as a month of full employment, and in the
case of any plan measured over a full year, such determination and payment shall
be made after the close of such year) of any amounts to which he would have
otherwise been entitled under any Company perquisite to which Executive is a
participant, (iv) the Companies, at their expense, shall continue the
Executive’s health, accident and life insurance benefits for six (6) months
after the month in which such termination occurs (following which the Executive,
at his expense, shall have the right to extend such benefits under COBRA for a
period of eighteen (18) months), and (iv) Section 17 hereof shall terminate and
be of no effect. For purposes of calculating any bonus, if applicable, to be
paid to the Executive pursuant to this Section 11, the Executive shall be
entitled to the payment of any bonus normally calculated with reference to a
future period based upon the total amount paid for such bonus in the three
(3) previous fiscal years.
12. Mitigation or Reduction of Benefits. Executive shall not be required to
mitigate or reduce the amount of any payment upon termination provided for
herein by seeking other employment or otherwise nor, except as otherwise
specifically set forth herein, shall the amount of any payment or benefits
provided upon termination be reduced by any compensation or other amounts paid
to or earned by Executive as the result of employment by another employer after
such termination or otherwise.
13. Certain Additional Payments by the Companies.
(a) Notwithstanding anything in this Agreement to the contrary and except as set
forth below, in the event it shall be determined that any payment or
distribution by the Companies to or for the benefit of the Executive (whether
paid or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, but determined without regard to any additional payments
required under this Section) (a “Payment”) would be subject to the excise tax
imposed by Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”), or any interest or penalties are incurred by the Executive with respect
to such excise tax (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the “Excise Tax”), then
the Executive shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by the Executive of all taxes
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
the Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments.

 

8



--------------------------------------------------------------------------------



 



(b) Subject to the provisions of Section 13(c), all determinations required to
be made under this Section 13, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by certified public
accounting firm as designated by the Executive (the “Accounting Firm”) which
shall provide detailed supporting calculations both to the Companies and the
Executive within fifteen (15) business days of the receipt of notice from the
Executive that there has been a Payment, or such earlier time as is requested by
the Companies. In the event that the Accounting Firm is serving as accountant or
auditor for the individual, entity or group effecting a Change of Control, the
Executive shall appoint another nationally recognized accounting firm to make
the determinations required hereunder (which accounting firm shall then be
referred to as the Accounting Firm hereunder). All fees and expenses of the
Accounting Firm shall be borne solely by the Companies. Any Gross-Up Payment, as
determined pursuant to this Section 13, shall be paid by the Companies to the
Executive within five (5) calendar days of the receipt of the Accounting Firm’s
determination. Any determination by the Accounting Firm shall be binding upon
the Companies and the Executive. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that Gross-Up Payments which
will not have been made by the Companies should have been made (“Underpayment”),
consistent with the calculations required to be made hereunder. In the event
that the Companies exhaust their remedies pursuant to Section 13(c) and the
Executive thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be promptly paid by the Companies to or for the
benefit of the Executive.
(c) The Executive shall notify the Companies in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Companies of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten (10) business days after the Executive is
informed in writing of such claim and shall apprise the Companies of the nature
of such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the 30-day period
following the date on which the Executive gives such notice to the Companies (or
such shorter period ending on the date that any payment of taxes with respect to
such claim is due). If the Companies notify the Executive in writing prior to
the expiration of such period that it desires to contest such claim, the
Executive shall:

  (1)  
give the Companies any information reasonably requested by the Companies
relating to such claim,

  (2)  
take such action in connection with contesting such claim as the Companies shall
reasonably request in writing from time to time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
reasonably selected by the Companies,

  (3)  
cooperate with the Companies in good faith in order to effectively contest such
claim, and

  (4)  
permit the Companies to participate in any proceedings relating to such claim;

 

9



--------------------------------------------------------------------------------



 



provided, however, that the Companies shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 13(c), the Companies shall control all proceedings taken in
connection with such contest and, at their sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at their sole option, either
direct the Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Companies shall
determine; provided, however, that if the Companies direct the Executive to pay
such claim and sue for a refund, the Companies shall advance the amount of such
payment to the Executive, on an interest-free basis and shall indemnify and hold
Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and further provided that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
the Executive shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.
(d) If, after the receipt by the Executive of an amount advanced by the
Companies pursuant to Section 13(c), the Executive becomes entitled to receive
any refund with respect to such claim, the Executive shall (subject to the
Companies’ complying with the requirements of Section 13(c)) promptly pay to the
Companies the amount of such refund (together with any interest paid or credited
thereon after taxes applicable thereto). If, after the receipt by the Executive
of an amount advanced by the Companies pursuant to Section 13(c), a
determination is made that the Executive shall not be entitled to any refund
with respect to such claim and the Companies do not notify the Executive in
writing of their intent to contest such denial of refund prior to the expiration
of thirty (30) calendar days after such determination, then such advance shall
be forgiven and shall not be required to be repaid and the amount of such
advance shall offset, to the extent thereof, the amount of Gross-Up Payment
required to be paid.
14. Indemnification. The Companies shall indemnify the Executive to the fullest
extent permitted by law against any liability he incurs, or which is threatened
against him, during or after termination of his employment, by reason of the
fact that he is or was a director, officer, employee or agent of the Companies,
or is or was serving at the request of the Companies as a director, officer,
employee or agent of another corporation or other entity. In providing such
indemnification, and in addition to and not in lieu of its general obligations
to indemnify the Executive, the Companies shall reimburse the Executive upon
demand for all reasonable expenses and payments incurred or made by the
Executive relating to any matter for such indemnification hereunder is due.

 

10



--------------------------------------------------------------------------------



 



15. Confidential Information. The Executive acknowledges that the information,
observations and data (whether in human or machine readable form) obtained by
him while employed by the Companies concerning the business or affairs of the
Companies, a Partnership, or any other affiliate, including any information
pertaining to the Business which is not generally known in the propane industry,
including, but not limited to, trade secrets, internal processes, designs,
design information, products, test data, research and development plans and
activities, equipment modifications, techniques, software and computer programs
and derivative works, business and marketing plans, projections, sales data and
reports, confidential evaluations, compilations and/or analyses of technical or
business information, profit margins, customer requirements, costs,
profitability, sales and marketing strategies, pricing policies, strategic
plans, training materials, internal financial information, operating and
financial data and projections, names and addresses of customers, inventory
lists, sources of supplies, supply lists, employee lists, mailing lists, and
information concerning relationships between any Company or Partnership and
their employees or customers which gives or may give the Companies or the
Partnerships an advantage over competitors (“Confidential Information”) are the
property of the Company, the Partnership or such other affiliate, as applicable.
Therefore, Executive agrees that he shall not use any Confidential Information
other than in connection with performing the Executive’s services for or on
behalf of the Companies in accordance with this Agreement, or disclose to any
unauthorized person or use for his own account any Confidential Information
without the prior written consent of the Board of the Companies, unless and to
the extent that the aforementioned matters become generally known to and
available for use by the public other than as a result of Executive’s acts or
omissions to act. Executive shall deliver to the Companies at the termination of
Executive’s employment, or at any other time the Companies may request, all
memoranda, notes, plans, records, reports, computer tapes and software and other
documents and data (and copies thereof) relating to the Confidential
Information, Work Product (as defined below) and the Business which he may then
possess or have under his control. The Companies and the Executive acknowledge
that: (a) the Confidential Information is commercially and competitively
valuable to the Companies and their affiliates; (b) the unauthorized use or
disclosure of the Confidential Information would cause irreparable harm to the
Companies and their affiliates; (c) the Companies have taken and are taking all
reasonable measures to protect their legitimate interest in the Confidential
Information, including, without limitation, affirmative action to safeguard the
confidentiality of such Confidential Information; (d) the restrictions on the
activities in which Executive may engage set forth in this Agreement, and the
periods of time for which such restrictions apply, are reasonably necessary in
order to protect the Companies’ legitimate interests in their Confidential
Information; and (e) nothing herein shall prohibit the Companies from pursuing
any remedies, whether in law or equity, available to the Companies for breach or
threatened breach of this Agreement, including the recovery of damages from
Executive.
16. Inventions and Patents. Executive agrees that all inventions, innovations,
improvements, developments, methods, designs, analyses, drawings, reports, and
all similar or related information which relates to the Companies’ actual or
anticipated business (to the extent the Executive is aware thereof), research
and development or existing or future products or services and which are
conceived, developed or made by Executive while employed by the Companies or any
of their affiliates (whether prior to or during the Employment Period) (“Work
Product”) belong to the Companies or such other affiliate, and Executive hereby
assigns to the Companies his entire right, title and interest in any such Work
Product. Executive will promptly disclose such Work Product to the Board of the
Companies and perform all actions reasonably requested by the Board of the
Companies (whether during or after Executive’s employment period) to establish
and confirm such ownership (including, without limitation, assignments,
consents, powers of attorney and other instruments).

 

11



--------------------------------------------------------------------------------



 



17. Noncompete; Nonsolicitation.
(a) Executive acknowledges that in the course of his employment with the
Companies he will become familiar with Confidential Information and that his
services will be of special, unique and extraordinary value to the Companies.
Therefore, Executive agrees that, during the time he is employed by the
Companies pursuant hereto and thereafter for the period of time of five
(5) years (ii) until the payment in full of the Senior Secured Notes (as defined
in the Subordinated Note Purchase Agreement) and any indebtdness incurred in
connection with any extensions, renewals, replacements or refinancing of the
indebtedness evidenced thereby in the extent that all or any portion of the
Subordiantd Loan has been transferred or assigned to any person who is not a
“Permitted Assignee” (as defined in the Subordinated Note Purchase
Agreement)(the “Noncompete Period”), Executive shall not directly or indirectly
own, manage, control, or engage in any business with any person (including by
himself or in association with any person, firm, corporate or other business
organization or through any other entity) whose business is substantially
similar to the Business (as defined in the first “Whereas” clause of this
Agreement, and for purposes of this Section 17, shall be limited to the retail
aspects of the Business) as such business exists or is in process on the date of
the termination of Executive’s employment, within any geographical area in which
the Companies engage in Business on the date of the termination of Executive’s
employment; provided, however, that nothing herein shall prohibit the Executive
either directly or indirectly from owning, managing, controlling or engaging in
any business which competes with the Companies in areas other than the retail
sale of propane gas.
(b) Nothing herein shall prohibit Executive from being a passive owner of not
more than 5% of the outstanding stock of a corporation which is publicly traded,
so long as Executive has no active participation in the business of such
corporation.
(c) During the Noncompete Period, Executive shall not directly or indirectly
through another entity (i) induce or attempt to induce any employee of the
Companies or any affiliate of the Companies to leave the employ of the Companies
or such affiliate, or in any way interfere with the relationship between the
Companies and any employee thereof, (ii) hire any person who was an employee of
the Companies at any time within the six-month period prior to the date of
termination of Executive’s employment with the Companies or any affiliate
thereof, or (iii) induce or attempt to induce any customer, supplier, licensee,
licensor, franchisee, franchisor or other business relation of the Companies or
any affiliate to cease doing business with the Companies or such affiliate, or
in any way interfere with the relationship between any such customer, supplier,
licensee, licensor, franchisee, franchisor or business relation and the
Companies or any affiliate thereof.

 

12



--------------------------------------------------------------------------------



 



(d) The Companies and the Executive agree that: (i) the covenants set forth in
this Section 17 are reasonable in geographical and temporal scope and in all
other respects, (ii) the Companies would not have entered into this Agreement
but for the covenants of Executive contained herein, and (iii) the covenants
contained herein have been made in order to induce the Companies to enter into
this Agreement.
(e) If, at the time of enforcement of this Section 17, a court or arbiter shall
hold that the duration, scope or area restrictions stated herein are
unreasonable under circumstances then existing, the parties agree that the
maximum duration, scope or area reasonable under such circumstances shall be
substituted for the stated duration, scope or area and that the court shall be
allowed to revise the restrictions contained herein to cover the maximum period,
scope and area permitted by law.
(f) The Executive hereby agrees that he shall at no time either prior to or
following expiration of the Noncompete Period use the name “Ferrellgas” in any
business venture unrelated to FGI engaged in by Executive without the prior
written consent of the FGI; provided, however, that nothing herein shall be
construed to limit the Executive from using the name “Ferrell” in any context
which is not substantially related to the Business of the Companies.
18. Companies’ Right to Injunctive Relief, Tolling. In the event of a breach or
threatened breach of any of the Executive’s duties and obligations under the
terms and provisions of Sections 15, 16 or 17 hereof, the Companies shall be
entitled, in addition to any other legal or equitable remedies it may have in
connection therewith (including any right to damages that it may suffer), to
temporary, preliminary, and permanent injunctive relief restraining such breach
or threatened breach. The Executive hereby expressly acknowledges that the harm
which might result to the Business as a result of any noncompliance by the
Executive with any of the provisions of Sections 15, 16 or 17 hereof would be
largely irreparable.
19. Judicial Enforcement. If any provision of this Agreement is adjudicated to
be invalid or unenforceable under applicable law in any jurisdiction, the
validity or enforceability of the remaining provisions thereof shall be
unaffected as to such jurisdiction and such adjudication shall not affect the
validity or enforceability of such provisions in any other jurisdiction. To the
extent that any provision of this Agreement is adjudicated to be invalid or
unenforceable because it is overbroad, that provision shall not be void but
rather shall be limited only to the extent required by applicable law and
enforced as so limited. The parties expressly acknowledge and agree that this
Section is reasonable in view of the parties’ respective interests.
20. Executive Warranties and Representations. The Executive warrants and
represents that the execution and delivery of the Agreement and the Executive’s
employment with the Companies do not violate any previous employment agreement
or other contractual obligation of the Executive.

 

13



--------------------------------------------------------------------------------



 



21. Payments to Executive. For the avoidance of doubt, while the Companies are
jointly and severally liable for payments due to the Executive hereunder nothing
herein shall be construed to entitle the Executive to duplicate compensation or
benefits to be paid by both of FCI and FGI pursuant hereto. Payments due to the
Executive by the Companies shall be paid by FCI and/or FGI as determined
appropriate by the Board of Directors of FGI.
22. Covenants.
(a) The Companies hereby covenant that unless the Executive’s employment is
terminated for good Cause pursuant to Section 9 (a) hereof, they shall ensure
that during the Employment Period, (i) the Executive is elected to the Board of
Directors of the Companies and that the Executive shall be appointed as
Chairman, (ii) the Executive, and Danley K. Sheldon and Elizabeth Solberg are
elected as the Plan Administrator as defined in, and pursuant to, the Ferrell
Companies, Inc. Stock Ownership Plan, and that they are, and they each remain,
for so long as they are Directors of the Company, the only members thereof, and
(iii) the Plan Administrator directs the Trustee that the Executive is elected
to the Board of the Companies and appointed Chairman thereof.
(b) The Trustee, subject to its duties to comply with applicable provisions of
ERISA and the Department of Labor regulations promulgated in connection
therewith, hereby covenants to vote the capital stock of the Ferrell Companies
Inc. Employee Stock Ownership Trust to elect the Executive to the Board of the
Companies.
(c) The Executive may designate in writing to the Companies, a replacement
director (the “Designee”) to take Executive’s place on the Board of Directors of
the Companies in the event of termination of Executive’s employment pursuant to
Section 8, 9 or 10 hereof at such time as the FCI Subordinated Notes are
outstanding. The Companies acknowledge that in the event of such a termination
of Executive’s employment and for such time as the FCI Subordinated Notes are
outstanding and held directly or indirectly by the Executive’s trust, estate,
hiers or beneficiaries, the Executive or the Executor (or guardian, as the case
may be) of the Executive’s estate shall have the right to appoint the Designee,
or if not so designated by Executive pursuant hereto, in its sole discretion to
designate the Designee, and the Companies hereby covenant to ensure that the
Designee is elected to the Board of the Companies.
(d) In the event that the Executive’s employment is terminated pursuant to
Section 8, 9 or 10 hereof at such time as the FCI Subordinated Notes are
outstanding, the Trustee, subject to compliance with applicable ERISA and the
Department of Labor regulations promulgated thereunder, hereby covenants to vote
the capital of the Ferrell Companies Inc. Employee Stock Ownership Trust to
elect the Designee to the Board of the Companies, for such period as the FCI
Subordinated Notes are outstanding and held directly or indirectly by the
Executive’s estate, hiers or beneficiaries.

 

14



--------------------------------------------------------------------------------



 



     
In the event of a breach or threatened breach of this Section 22, the Executive
shall be entitled, in addition to any other legal or equitable remedies he may
have in connection therewith (including any right to damages that he may suffer)
to temporary, preliminary, and permanent injunctive relief restraining such
breach or threatened breach.

23. Survival. The provisions of this Agreement, except as otherwise provided
herein, shall continue in full force in accordance with their terms
notwithstanding any termination of the Executive’s employment by the Companies.
24. Right to Recover Costs and Fees. The Executive and the Companies undertake
and agree that if either the Executive or a Company breaches or threatens to
breach this Agreement (the “Breaching Party”), the Breaching Party shall be
liable for any attorneys’ fees and costs incurred by the non-Breaching Party in
enforcing the non-Breaching Party’s rights hereunder.
25. Entire Agreement, Amendments and Modifications. This Agreement constitutes
the entire agreement and understanding of the parties regarding the employment
of the Executive by the Companies and supersedes all prior agreements and
understandings between the Executive and the Companies to the extent that any
such agreements or understandings conflict with the terms of this Agreement. No
modification, amendment or waiver of any of the provisions of this Agreement
shall be effective unless in writing specifically referring hereto, and signed
by the parties hereto.
26. Assignments. This Agreement shall be freely assignable by the Companies to,
and shall inure to the benefit of and be binding upon, their successors and
assigns and/or any other entity which shall succeed to the business presently
being conducted by the Companies. Being a contract for personal services,
neither this Agreement nor any rights hereunder shall be assigned by the
Executive.
27. Choice of Forum; Governing Law. In light of the Companies’ substantial
contacts with the State of Missouri, the parties’ interests in ensuring that
disputes regarding the interpretation, validity, and enforceability of this
Agreement are resolved on a uniform basis, and the Companies execution of, and
the making of, this Agreement in Missouri, the parties agree that: (i) any
litigation involving any noncompliance with or breach of the Agreement, or
regarding the interpretation, validity and/or enforceability of the Agreement,
shall be filed and conducted in the state or federal courts in the State of
Missouri; and (ii) the Agreement shall be interpreted in accordance with and
governed by the laws of the State of Missouri, without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of
Missouri or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Missouri.

 

15



--------------------------------------------------------------------------------



 



28. Headings and Interpretation. Section headings are provided in this Agreement
for convenience only and shall not be deemed to substantively alter the content
of such sections. Whenever the words “include”, “includes” or “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation”. References to the singular or plural tense of a word shall
also include the plural or singular as the context may require.
29. Neutral Construction. Each party acknowledges that in the negotiation and
drafting of this Agreement, they have been represented by and relied upon the
advice of counsel of their choice. The parties affirm that they and their
counsel have had a substantial role in such negotiation and drafting and,
therefore, the parties agree that this Agreement shall be deemed to have been
drafted by all the parties hereto and the rule of construction to the effect
that any contract ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement or any exhibit
hereto.
30. Notices. Any notice, request, consent or communication (collectively, a
“Notice”) under this Agreement shall be effective only if it is in writing and
(i) personally delivered with written receipt thereof, (ii) sent by certified or
registered mail, return receipt requested, postage prepaid or (iii) sent by a
nationally recognized overnight delivery service, with delivery confirmed,
addressed as follows (or at such other address for a party as shall be specified
by like notice):

         
 
  (a) If to the Executive, to:   Mr. James E. Ferrell
 
      2142 Inwood Drive
 
      Houston, Texas 77019
 
       
 
  (b) With a copy to:   Bryan Cave LLP
 
      One Kansas City Place
 
      1200 Main Street
 
      Kansas City, Missouri 64105
 
      Attn: John M. Edgar, Esq.
 
       
 
  (c) If to FGI, to:   Ferrellgas, Inc.
 
      One Liberty Plaza
 
      Liberty, Missouri 64068
 
      Attention: Mr. Danley K. Sheldon, President
 
       
 
  (d) If to FCI, to:   Ferrell Companies, Inc.
 
      One Liberty Plaza
 
      Liberty, Missouri 64068
 
      Attention: Mr. Danley K. Sheldon, President
 
       
 
  (e) If to the Trustee, to:   LaSalle National Bank
 
      Trust & Asset Management
 
      135 S. LaSalle, 19th Floor
 
      Chicago, Illinois 60606-5096
 
      Attn: William W. Merten, Esq.
 
       
 
  (f) With a copy to:   McDermott, Will & Emery
 
      277 West Monroe Street
 
      Chicago, Illinois 60606-5096
 
      Attn: William W. Merten, Esq.

 

16



--------------------------------------------------------------------------------



 



A Notice shall be deemed to have been given as of the date when (i) personally
delivered as indicated by date of receipt, (ii) five (5) days after the date
when deposited with the United States certified mail, return receipt requested,
properly addressed, or (iii) when receipt of a Notice sent by an overnight
delivery service is confirmed by such overnight delivery service, as the case
may be, unless the sending party has actual knowledge that a Notice was not
received by the intended recipient.
32. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and together shall constitute one and
the same Agreement.

 

17



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the day and year first above written.

                      FERRELL COMPANIES, INC.       EXECUTIVE    
 
                   
By:
  /s/ Kevin T. Kelly
 
Kevin T. Kelly Vice President       By:   /s/ James E. Ferrell
 
James E. Ferrell    

                      FERRELLGAS, INC.       TRUSTEE    
 
                   
By:
  /s/ Kenneth A. Heinz
 
Kenneth A. Heinz       By:   /s/ E. Vaughn Gordy
 
E. Vaughn Gordy, on behalf of    
 
  Assistant Secretary           LaSalle National Bank, solely as Trustee of the
Ferrell Companies Inc. Employee Stock Ownership Trust, and not in Mr. Gordy’s
individual capacity or LaSalle National Bank’s corporate capacity.    

PLEASE NOTE: BY SIGNING THIS AGREEMENT, EXECUTIVE IS HEREBY CERTIFYING THAT
EXECUTIVE (A) HAS RECEIVED A COPY OF THIS AGREEMENT FOR REVIEW AND STUDY BEFORE
EXECUTING IT; (B) HAS READ THIS AGREEMENT CAREFULLY BEFORE SIGNING IT; (C) HAS
HAD SUFFICIENT OPPORTUNITY BEFORE SIGNING THE AGREEMENT TO ASK ANY QUESTIONS
EXECUTIVE HAS ABOUT THE AGREEMENT AND HAS RECEIVED SATISFACTORY ANSWERS TO ALL
SUCH QUESTIONS; AND (D) UNDERSTANDS EXECUTIVE’S RIGHTS AND OBLIGATIONS UNDER THE
AGREEMENT.

 

18



--------------------------------------------------------------------------------



 



Schedule 5
Employee Benefit Plans
The following is a listing of the benefit plans available to James E. Ferrell:

  1.  
Comprehensive medical plan.
    2.  
Dental plan.
    3.  
Vision plan.
    4.  
Short-term disability plan.
    5.  
Long-term disability plan.
    6.  
Employee life insurance — maximum of $500,000.
    7.  
Dependent life insurance.
    8.  
Accidental death and disability — maximum of $300,000.
    9.  
401(k) plan — maximum employee contribution of 15%; employer match of 50% of
first 8% of employee contribution. Maximum contributions subject to statutory
limitations.
    10.  
Profit sharing plan — discretionary employer contribution to retirement plan.
Contribution subject to statutory limitations.
    11.  
Supplemental savings plan — non-qualified deferred compensation plan. Maximum
contribution of 100% of earnings, subject to annual limitation. This plan
provides the balance of the 4% match contemplated by the 401(k) plan for
Employee’s capped out of the 401(k) plan due to statutory limitations.

 

19